
	
		I
		111th CONGRESS
		1st Session
		H. R. 4016
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. Oberstar
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To reauthorize the hazardous material safety program,
		  ensure the safe transport of hazardous material in all modes of transportation,
		  and reduce the risks to life and property inherent in the commercial
		  transportation of hazardous material, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Hazardous Material
			 Transportation Safety Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Amendments to title 49, United States Code.
					Sec. 3. General definitions.
					Title I—Strengthening Emergency Response Capabilities and
				Information
					Sec. 101. Minimum standards for emergency response information
				services.
					Sec. 102. Training for emergency responders.
					Sec. 103. Assessment of volunteer firefighter training
				capabilities.
					Sec. 104. National hazardous materials fusion
				center.
					Sec. 105. Paperless hazard communications pilot
				program.
					Title II—Strengthening Hazardous Material Safety
					Sec. 201. Transportation of lithium cells and batteries on
				board aircraft.
					Sec. 202. Requirements relating to external product piping on
				cargo tanks transporting flammable liquid.
					Sec. 203. Improving data collection, analysis, and
				reporting.
					Title III—Strengthening Enforcement
					Sec. 301. Hazardous material enforcement training
				program.
					Sec. 302. Inspections and investigations.
					Sec. 303. Civil penalties.
					Sec. 304. Additional resources.
					Title IV—Miscellaneous
					Sec. 401. Special permits, approvals, and
				exclusions.
					Sec. 402. Uniform hazardous material State registration and
				permit program.
					Sec. 403. Regular reporting on use of fees.
					Sec. 404. Implementation of the hazardous material safety
				permit program.
					Sec. 405. Authorization of appropriations.
				
			2.Amendments to
			 title 49, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 49, United
			 States Code.
		3.General
			 definitionsIn this Act, the
			 following definitions apply:
			(1)DepartmentThe
			 term Department means the Department of Transportation.
			(2)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			IStrengthening
			 Emergency Response Capabilities and Information
			101.Minimum
			 standards for emergency response information services
				(a)In
			 generalNot later than 24
			 months after the date of enactment of this Act, the Secretary shall prescribe,
			 by regulation, minimum standards for persons who provide hazardous material
			 transportation emergency response information services required or governed by
			 regulations prescribed under chapter 51 of title 49, United States Code.
				(b)AuthoritySection
			 5103(b)(1)(A) is amended—
					(1)in clause (vi) by
			 striking or after the semicolon;
					(2)by redesignating
			 clause (vii) as clause (viii);
					(3)in clause (viii),
			 as so redesignated, by striking through (vi) and inserting
			 through (vii); and
					(4)by inserting after
			 clause (vi) the following:
						
							(vii)provides hazardous material transportation
				emergency response information services required or governed by regulations
				prescribed under this chapter;
				or
							.
					102.Training for
			 emergency responders
				(a)Operations level
			 trainingSection 5116 is
			 amended—
					(1)in subsection
			 (b)(1) by adding at the end the following: To the extent that a grant is
			 used to train emergency responders, the State or Indian tribe shall certify, in
			 writing, to the Secretary that the emergency responders who receive training
			 under the grant, at a minimum, will have the ability to protect nearby persons,
			 property, and the environment from the effects of accidents or incidents
			 involving the transportation of hazardous material in accordance with existing
			 regulations or National Fire Protection Association Standard
			 472.;
					(2)in subsection
			 (i)(4) by striking 2 percent and inserting 4
			 percent;
					(3)in subsection
			 (j)—
						(A)by redesignating
			 paragraph (5) as paragraph (7); and
						(B)by inserting after
			 paragraph (4) the following:
							
								(5)The Secretary may make a grant to an
				organization under this subsection only if the organization ensures that
				emergency responders who receive training under the grant, at a minimum, will
				have the ability to protect nearby persons, property, and the environment from
				the effects of accidents or incidents involving the transportation of hazardous
				material in accordance with existing regulations or National Fire Protection
				Association Standard 472.
								(6)Notwithstanding
				paragraphs (1) and (3), to the extent determined appropriate by the Secretary,
				a grant made by the Secretary to an organization under this subsection to
				conduct hazardous material response training programs may be used to train
				individuals with statutory responsibility to respond to accidents and incidents
				involving hazardous material.
								;
				and
						(4)in subsection
			 (k)—
						(A)by striking
			 The Secretary shall submit annually and inserting Not
			 later than March 1, 2010, and every 2 years thereafter, the Secretary shall
			 submit; and
						(B)by striking the
			 second sentence and inserting the
			 following:
							
								The report shall identify the
			 ultimate recipients of such grants and include—(1)a detailed
				accounting and description of each grant expenditure by each grant recipient,
				including the amount of and purpose for each expenditure;
								(2)the number of persons trained under the
				grant program by training level;
								(3)an evaluation of
				the efficacy of such training; and
								(4)any
				recommendations the Secretary may have for improving such grant
				programs.
								.
						(b)Training
			 curriculumSection 5115 is amended in each of subsections
			 (b)(1)(B), (b)(2), and (c) by striking basic.
				103.Assessment of
			 volunteer firefighter training capabilities
				(a)Assessment
					(1)In
			 generalThe Secretary may conduct an assessment of the existing
			 training capabilities of, and delivery methods available for the preparedness
			 and training of, volunteer fire services personnel to safely respond to
			 accidents and incidents involving the transportation of hazardous
			 material.
					(2)ConsultationIn
			 carrying out the assessment, the Secretary may collaborate with the national
			 hazardous materials fusion center established under section 5128 of title 49,
			 United States Code, (as added by
			 section 104 of this Act) and organizations
			 representing volunteer fire services personnel.
					(b)Pilot
			 program
					(1)In
			 generalUpon completion of the assessment, the Secretary may
			 carry out a volunteer firefighter hazardous material training pilot program
			 based on the results of the assessment.
					(2)ActivitiesUnder
			 the pilot program, the Secretary, in order to assist volunteer fire services
			 personnel in safely responding to accidents and incidents involving the
			 transportation of hazardous material, may—
						(A)develop innovative
			 measures for delivering training;
						(B)determine
			 authorized training programs that are eligible for reimbursement from the
			 Secretary;
						(C)provide assistance
			 to volunteer fire services personnel to enable the acquisition of training
			 materials and supplies and to support preparedness training and exercises;
			 and
						(D)coordinate with
			 Federal, State, and local agencies to foster the exchange of fire-related
			 training information and resources.
						(c)ReportUpon completion of the assessment and, if
			 applicable, the pilot program, the Secretary shall transmit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the results of the assessment and pilot program, including any recommendations
			 for strengthening training for volunteer firefighters to safely respond to
			 accidents and incidents involving the transportation of hazardous
			 material.
				104.National
			 hazardous materials fusion center
				(a)In
			 generalChapter 51 is amended
			 by redesignating section 5128 as section 5129 and by inserting after section
			 5127 the following:
					
						5128.National
				hazardous materials fusion center
							(a)In
				generalThe Secretary shall
				establish and maintain a national hazardous materials fusion center to serve as
				a data and information network for emergency response providers, Federal,
				State, and local government agencies, and for-profit and nonprofit
				organizations that are engaged in hazardous material response.
							(b)DutiesThe
				center shall—
								(1)enhance emergency response provider
				communication and safety with respect to accidents and incidents involving the
				transportation of hazardous material;
								(2)improve
				decisionmaking for the prevention and mitigation of such accidents and
				incidents;
								(3)establish and
				operate regional incident survey teams to—
									(A)determine lessons learned from emergency
				response providers involved in such accidents or incidents;
									(B)develop best
				practices for responding to such accidents or incidents; and
									(C)improve curricula and training materials
				for emergency response providers in responding to such accidents and incidents;
				and
									(4)collect and analyze data from the responses
				to accidents and incidents involving the transportation of hazardous material
				in order to understand accident and incident trends and patterns and develop
				recommendations for performance measures for the safe response to hazardous
				material accidents and incidents, including the safety of emergency response
				providers and the public.
								(c)DefinitionsIn
				this section, the following definitions apply:
								(1)Emergency
				response providerThe term
				emergency response provider includes Federal, State, and local
				governmental and nongovernmental emergency public safety, fire, law
				enforcement, emergency response, emergency medical (including hospital
				emergency facilities), and related personnel, agencies, and authorities.
								(2)Regional
				incident survey teamThe term regional incident survey
				team means a team that is established by the national hazardous
				materials fusion center and that is composed of persons who are skilled by
				reason of education, training, or experience in responding to hazardous
				material accidents and incidents.
								(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,000,000 for each of fiscal years 2011, 2012, 2013, and
				2014.
							.
				(b)Clerical
			 amendmentThe analysis for such chapter is amended by striking
			 the item relating to section 5128 and inserting after the item relating to
			 section 5127 the following:
					
						
							5128. National hazardous materials fusion
				center.
							5129. Authorization of
				appropriations.
						
						.
				105.Paperless
			 hazard communications pilot program
				(a)In
			 generalThe Secretary may
			 conduct 3 pilot projects, at least 1 of which shall be in a rural area, to
			 evaluate the feasibility and effectiveness of using paperless hazard
			 communications systems.
				(b)RequirementsIn
			 conducting the pilot projects, the Secretary—
					(1)may not waive the
			 requirements of section 5110 of title 49, United States Code; and
					(2)shall consult with organizations
			 representing—
						(A)fire services
			 personnel;
						(B)law enforcement
			 and other appropriate enforcement personnel;
						(C)other emergency
			 response providers;
						(D)persons who offer
			 hazardous material for transportation;
						(E)persons who transport hazardous material by
			 air, highway, rail, and water; and
						(F)employees of
			 persons who transport or offer for transportation hazardous material by air,
			 highway, rail, and water.
						(c)Reports
					(1)Interim
			 reportNot later than 3 years
			 after the date of enactment of this Act, the Secretary shall—
						(A)prepare an interim
			 report on the results of the pilot projects carried out under this section,
			 including—
							(i)a detailed
			 description of the pilot projects;
							(ii)an evaluation of
			 each pilot project, including an evaluation of the performance of each
			 paperless hazard communications system in such project;
							(iii)an assessment of the safety and security
			 impact of using paperless hazard communications systems, including any impact
			 on the public, emergency response, law enforcement, and the conduct of
			 inspections and investigations; and
							(iv)a recommendation
			 on whether paperless hazard communications systems should be incorporated into
			 the Federal hazardous material transportation safety program under chapter 51
			 of title 49, United States Code, on a permanent basis; and
							(B)transmit such interim report to the
			 organizations consulted under
			 subsection (b)(2) and request that such
			 organizations provide written comments in response to the interim report within
			 60 days.
						(2)Final
			 reportNot later than 120
			 days after transmitting the interim report to the organizations consulted under
			 subsection (b)(2), the Secretary shall
			 transmit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a final report on the results of the pilot projects carried out
			 under this section, including the matter described in
			 paragraph (1)(A) and any written
			 comments received pursuant to
			 paragraph (1)(B).
					(d)Paperless hazard
			 communications system definedIn this section, the term “paperless hazard
			 communications system” means the use of advanced communications methods, such
			 as wireless communications devices, to convey hazard information between all
			 parties in the transportation chain, including emergency responders and law
			 enforcement personnel.
				IIStrengthening
			 Hazardous Material Safety
			201.Transportation
			 of lithium cells and batteries on board aircraft
				(a)In
			 generalChapter 51 is amended by inserting after section 5110 the
			 following:
					
						5111.Transportation
				of lithium cells and batteries on board aircraft
							(a)Revisions to
				current regulationsNot later than 24 months after the date of
				enactment of the Hazardous Material
				Transportation Safety Act of 2009, the Administrator of the
				Pipeline and Hazardous Materials Safety Administration, in coordination with
				the Administrator of the Federal Aviation Administration, shall issue
				regulations in accordance with this section to provide for the safe
				transportation of lithium cells and batteries on board aircraft.
							(b)RequirementsIn carrying out subsection (a), the
				Administrator of the Pipeline and Hazardous Materials Safety Administration, at
				a minimum, shall—
								(1)require packages
				containing lithium cells and batteries to be identified as hazardous material
				in a manner that clearly conveys the properties, hazards, and dangers of such
				cells and batteries on such packages and in shipping documents;
								(2)establish
				requirements for testing and re-testing lithium cells and batteries that, at a
				minimum, are equivalent to the United Nations testing regime;
								(3)provide for an
				appropriate marking or other measure that indicates that lithium cells and
				batteries are in compliance with the requirements established under paragraph
				(2);
								(4)adopt a watt-hours
				requirement in lieu of equivalent lithium content to provide a more easily
				understood measure of the hazard posed by lithium-ion cells and
				batteries;
								(5)establish
				appropriate packaging performance requirements, including outer packaging
				performance requirements, for lithium cells and batteries to minimize risk
				during transportation on board aircraft, including the prevention of
				short-circuiting, overheating, initiation of fires, and fire
				propagation;
								(6)establish limits
				on the number of packages containing lithium cells and batteries that may be
				transported in a unit load device, pallet, or container on board an aircraft
				based on the watt-hour rating of the total number of lithium cells and
				batteries in a package;
								(7)limit the stowage
				of lithium cells and batteries to crew accessible locations on aircraft, unless
				such cells and batteries are transported in a fire-resistant container or the
				aircraft contains a fire suppression system capable of extinguishing or
				controlling a fire involving a lithium cell or battery; and
								(8)require reporting
				of all accidents and incidents involving lithium cells and batteries that occur
				on board an aircraft or during loading or unloading operations or storage
				incidental to movement and require retention of the failed cells and batteries
				for evaluation purposes.
								(c)Batteries
				shipped for personal useThe Administrator, in coordination with
				the Administrator of the Federal Aviation Administration, shall except from the
				regulations established under subsection (a) small quantities of lithium cells
				or batteries that are shipped on board aircraft for the personal use of the
				receiver of the shipment.
							(d)Review of
				exemptionsThe Administrator
				of the Pipeline and Hazardous Materials Safety Administration, in coordination
				with the Administrator of the Federal Aviation Administration, shall review all
				special permits and approvals issued by the Administrator that allow holders of
				and parties to such special permits and approvals to deviate from requirements
				for the transportation of lithium cells or batteries on board aircraft to
				determine if such special permits and approvals should be terminated or
				modified to reflect regulations established pursuant to this section.
							(e)Transportation
				of defective or damaged batteries
								(1)In
				generalThe Administrator of
				the Pipeline and Hazardous Materials Safety Administration, in coordination
				with the Administrator of the Federal Aviation Administration, shall prohibit
				the transportation on board aircraft of lithium cells and batteries identified
				by the manufacturer or a Federal Government entity as being defective for
				safety reasons or damaged and that have the potential of producing heat or fire
				or short-circuiting on board aircraft. The Administrator of the Pipeline and
				Hazardous Materials Safety Administration shall establish appropriate safety
				measures for transporting (other than on board aircraft) such defective or
				damaged lithium cells and batteries.
								(2)RecallsWhen such lithium cells or batteries are
				recalled for safety reasons, the Administrator of the Pipeline and Hazardous
				Materials Safety Administration, in consultation with the Consumer Product
				Safety Commission, shall establish a mechanism for appropriate notification to
				the manufacturer and consumers that these items are prohibited from being
				transported on board aircraft.
								(f)Simplification
				and consolidation of requirements
								(1)In
				generalThe Administrator of
				the Pipeline and Hazardous Materials Safety Administration, in coordination
				with the Administrator of the Federal Aviation Administration, shall
				consolidate and simplify for clarity, ease of understanding, and use the
				regulations of the Department of Transportation governing requirements for the
				transportation of lithium cells and batteries on board aircraft.
								(2)EducationThe Administrator of the Pipeline and
				Hazardous Materials Safety Administration, in coordination with the
				Administrator of the Federal Aviation Administration, shall review and modify,
				as necessary, the existing program to educate and provide guidance to the air
				traveling public, including flight crews, about how to safely carry authorized
				lithium cells or batteries or electronic devices containing such cells or
				batteries on board an aircraft and shall establish a process to periodically
				measure the effectiveness of efforts to educate the air traveling public,
				including flight crews.
								(g)Nonpreemption of
				certain regulations
								(1)Primary lithium
				batteriesThe Secretary shall
				continue in effect the prohibition on the transportation of primary lithium
				batteries and cells on board passenger-carrying aircraft, unless the Secretary
				issues, through publication in the Federal Register, a determination that such
				prohibition must be modified or withdrawn.
								(2)Passenger
				exceptionNotwithstanding paragraph (1), the exceptions provided
				for passengers, crew members, and air operators in section 175.10 of title 49,
				Code of Federal Regulations, shall remain in effect unless the Secretary
				issues, through publication in the Federal Register, a determination that the
				regulation in such section must be modified or withdrawn for safety
				reasons.
								(h)DefinitionsIn
				this section:
								(1)BatteryThe term battery means 1 or
				more cells that are electrically connected by permanent means and includes the
				case, terminals, and markings.
								(2)CellThe term cell means a single
				encased electrochemical unit (1 positive and 1 negative electrode) that
				exhibits a voltage differential across its 2 terminals.
								(3)Lithium cell or
				batteryThe term
				lithium cell or battery means a primary lithium cell or battery or
				a lithium-ion cell or battery.
								(4)Lithium-ion cell
				or batteryThe term
				lithium-ion cell or battery means a rechargeable electrochemical
				cell or battery in which the positive and negative electrodes are both
				intercalation compounds constructed with no metallic lithium in either
				electrode. A lithium polymer cell or battery that uses lithium-ion chemistries
				shall be considered to be a lithium-ion cell or battery.
								(5)Primary lithium
				cell or batteryThe term primary lithium cell or
				battery means a lithium metal cell or battery that is not designed to be
				electrically charged or
				recharged.
								.
				(b)Clerical
			 amendmentThe analysis for
			 chapter 51 is amended by inserting after the item relating to section 5110 the
			 following:
					
						
							Sec. 5111. Transportation of lithium cells and batteries on
				board
				aircraft.
						
						.
				202.Requirements
			 relating to external product piping on cargo tanks transporting flammable
			 liquid
				(a)In
			 generalChapter 51 is amended
			 by inserting after section 5117 the following:
					
						5118.Requirements
				relating to external product piping on cargo tanks transporting flammable
				liquid
							(a)In
				general
								(1)Prohibition for
				new cargo tank motor vehiclesSubject to subsection (b), the Secretary
				shall prohibit the transportation of a Class 3 flammable liquid in the external
				product piping of a cargo tank motor vehicle manufactured on or after the
				2-year period beginning on the date of enactment of the
				Hazardous Material Transportation Safety Act
				of 2009.
								(2)Prohibition for
				existing cargo tank motor vehiclesSubject to subsection (b), no person may
				offer for transportation or transport a Class 3 flammable liquid in the
				external product piping of a cargo tank motor vehicle on or after December 31,
				2020.
								(b)Limitation on
				applicabilitySubsection (a) does not apply—
								(1)to a cargo tank
				motor vehicle designed and constructed with engine, body, and cargo tank
				permanently mounted on the same chassis with product piping protected from
				impact by another motor vehicle by the structural components of the cargo tank
				motor vehicle, such as damage protection guards, framing members, or wheel
				assemblies; or
								(2)to a minimal
				amount, as determined by the Secretary by regulation, of hazardous material
				residue that remains in the external product piping after the piping is
				drained.
								(c)Enforcement
				personnel
								(1)In
				generalThe Secretary shall issue guidance to motor carrier
				safety enforcement personnel on how to conduct inspections of cargo tank motor
				vehicles in a manner that ensures safety. The guidance shall prohibit such
				enforcement personnel from opening valves of external product piping during
				inspections or conducting any other activity that could cause the release of
				hazardous material at the inspection site.
								(2)ConsultationIn
				developing the guidance under paragraph (1), the Secretary shall consult with a
				nonprofit organization comprised of Federal, State, and local motor carrier
				safety enforcement personnel.
								(d)Worker
				Safety
								(1)In
				generalThe Secretary and the
				Secretary of Labor shall each review and update, as appropriate, existing
				standards of the Secretary to ensure that personnel who conduct any activities
				pursuant to this section, including welding, are adequately protected.
								(2)ConsultationIn
				conducting the review and update under paragraph (1), the Secretary and the
				Secretary of Labor shall each consult, as appropriate, with a nonprofit
				organization representing employees of cargo tank motor vehicle operators and a
				nonprofit organization representing cargo tank motor vehicle owners and
				operators.
								(e)DefinitionsIn
				this section:
								(1)Cargo tank motor
				vehicleThe term cargo tank motor vehicle has the
				meaning given such term in part 171 of title 49, Code of Federal Regulations,
				as in effect on the date of enactment of the Hazardous Material Transportation Safety Act of
				2009.
								(2)Class 3
				flammable liquidThe term
				Class 3 flammable liquid has the meaning given such term in
				section 173.120(a) of title 49, Code of Federal Regulations, as in effect on
				the date of enactment of the Hazardous
				Material Transportation Safety Act of
				2009.
								.
				(b)Clerical
			 amendmentThe analysis for chapter 51 is amended by inserting
			 after the item relating to section 5117 the following:
					
						
							5118. Requirements relating to external
				product piping on cargo tanks transporting flammable
				liquid.
						
						.
				203.Improving data
			 collection, analysis, and reporting
				(a)Establishment of
			 working groupNot later than 60 days after the date of enactment
			 of this Act, the Secretary shall establish a working group for the purpose of
			 improving the collection, analysis, reporting, and use of data related to
			 accidents and incidents involving the transportation of hazardous
			 material.
				(b)MembershipThe
			 working group shall consist of the following:
					(1)At least 1
			 representative of each of the following agencies, to be appointed by the head
			 of the agency:
						(A)The Federal
			 Aviation Administration.
						(B)The Federal Motor
			 Carrier Safety Administration.
						(C)The Federal
			 Railroad Administration.
						(D)The Coast
			 Guard.
						(E)The Pipeline and
			 Hazardous Materials Safety Administration.
						(2)Such other
			 officers or employees of the Department as the Secretary may appoint.
					(c)DutiesThe
			 working group shall—
					(1)review the
			 Pipeline and Hazardous Materials Safety Administration’s methods for
			 collecting, analyzing, and reporting accidents and incidents involving the
			 transportation of hazardous material, including the adequacy of—
						(A)information
			 requested on the accident and incident reporting forms required to be submitted
			 to the Administration;
						(B)methods used by
			 the Administration to verify that the information provided on such forms is
			 accurate and complete;
						(C)resources of the
			 Administration related to data collection, analysis, and reporting, including
			 staff and information technology; and
						(D)the database used
			 by the Administration for recording and reporting such accidents and incidents,
			 including the ability of users to adequately search the database and find
			 information;
						(2)make
			 recommendations to the Administration for improving the collection, analysis,
			 reporting, and use of such data; and
					(3)such other duties
			 as the Secretary determines are appropriate.
					(d)Development of
			 action planNot later than 90 days after the date of enactment of
			 this Act, taking into consideration the recommendations made by the working
			 group, the Secretary shall develop an action plan and timeline for improving
			 the collection, analysis, reporting, and use of data by the Administration,
			 including revising the database of the Administration, as appropriate.
				(e)Submission to
			 CongressNot later than 15 days after the date of development of
			 the action plan and timeline under subsection (d), the Secretary shall submit
			 the action plan and timeline to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
				IIIStrengthening
			 Enforcement
			301.Hazardous
			 material enforcement training program
				(a)In
			 generalThe Secretary shall
			 carry out a hazardous material enforcement training program—
					(1)to develop uniform
			 performance standards for training hazardous material inspectors and
			 investigators;
					(2)to train hazardous
			 material inspectors and investigators on how to collect, analyze, and publish
			 findings from inspections and investigations of accidents or incidents
			 involving the transportation of hazardous material; and
					(3)to train hazardous
			 material inspectors and investigators on how to identify noncompliance with
			 regulations issued under chapter 51 of title 49, United States Code, and take
			 appropriate enforcement action.
					(b)Standards and
			 guidelinesUnder the program,
			 the Secretary may develop—
					(1)guidelines for
			 hazardous material inspector and investigator qualifications;
					(2)best practices and
			 standards for hazardous material inspector and investigator training programs;
			 and
					(3)standard protocols
			 to coordinate investigation efforts among Federal, State, and local
			 jurisdictions on accidents or incidents involving the transportation of
			 hazardous material.
					(c)AvailabilityThe Secretary may make the standards,
			 protocols, and findings of the program described in this section available to
			 Federal, State, and local hazardous material safety enforcement
			 personnel.
				302.Inspections and
			 investigations
				(a)Notice of
			 enforcement measuresSection
			 5121(c)(1) is amended—
					(1)in subparagraph
			 (E) by striking and at the end;
					(2)in subparagraph
			 (F) by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(G)shall provide to
				the affected offeror, carrier, packaging manufacturer or tester, or other
				person responsible for the package reasonable notice of any findings made and
				actions being taken as a result of a finding of
				noncompliance.
							.
					(b)RegulationsSection
			 5121(e) is amended by adding at the end the following:
					
						(3)Matters to be
				addressedIn issuing the regulations to carry out subsections (c)
				and (d), the Secretary shall address, at a minimum, the following:
							(A)Safe and
				expeditious resumption of transportation of perishable hazardous material,
				including radiopharmaceuticals and other medical products, that may require
				timely delivery due to life-threatening situations.
							(B)Appropriate
				training and equipment for inspectors.
							(C)The proper closure
				of packaging in accordance with the hazardous material
				regulations.
							.
				(c)Grants and
			 cooperative agreementsSection 5121(g)(1) is amended by striking
			 security and inserting safety and
			 security.
				(d)Authority To
			 conduct investigationsSection 5121 is amended by adding at the
			 end the following:
					
						(i)Accident or
				Incident Investigations
							(1)In
				generalA designated officer,
				employee, or agent of the Secretary may investigate an accident or incident
				involving the transportation of hazardous material.
							(2)Authorities in
				conducting investigationsIn
				conducting an investigation of an accident or incident involving the
				transportation of hazardous material, a designated officer, employee, or agent
				of the Secretary may—
								(A)enter
				property;
								(B)subpoena
				witnesses;
								(C)require the
				production of records, exhibits, and other evidence;
								(D)administer oaths;
				and
								(E)take
				testimony.
								(3)Coordination
				with State investigationsIf
				an accident or incident involving the transportation of hazardous material is
				investigated by the State in which such accident or incident occurred, the
				Secretary, to the extent practicable, shall coordinate any investigation
				conducted by the Secretary with respect to such accident or incident with the
				State’s investigation.
							(4)Authority of
				National Transportation Safety BoardPursuant to chapter 11, the
				National Transportation Safety Board retains authority to lead the
				investigation into an accident or incident involving the transportation of
				hazardous material. The Secretary shall use the Secretary’s authority under
				this paragraph to support any investigation the Board undertakes.
							(5)ReportsWhen
				the Secretary determines it to be in the public interest, the Secretary shall
				make available to the public the results of an investigation conducted by the
				Secretary with respect to an accident or incident involving the transportation
				of hazardous material, including a statement of the cause of the accident or
				incident and such recommendations as the Secretary considers
				appropriate.
							.
				303.Civil
			 penaltiesSection 5123 is
			 amended by adding at the end the following:
				
					(h)Penalty for
				obstruction of inspections and investigationsThe Secretary may impose a penalty on a
				person who obstructs or prevents the Secretary from carrying out inspections or
				investigations under section 5121(c) or 5121(i).
					(i)Prohibition on
				hazardous material operations after nonpayment of penalties
						(1)In
				generalA person subject to the jurisdiction of the Secretary
				under this chapter for whom a civil penalty is assessed under this chapter and
				who does not pay such penalty or fails to arrange and abide by an acceptable
				payment plan for such civil penalty may not conduct any activity regulated
				under this chapter beginning on the 91st day after the date specified by order
				of the Secretary for payment of such penalty.
						(2)ExceptionParagraph
				(1) shall not apply to any person who is unable to pay a civil penalty because
				such person is a debtor in a case under chapter 11 of title 11, United States
				Code.
						(3)Rulemaking
				requiredNot later than 24 months after the date of the enactment
				of this subsection, the Secretary, after providing notice and an opportunity
				for public comment, shall issue regulations setting forth procedures to require
				a person who is delinquent in paying civil penalties to cease any activity
				regulated under this chapter until payment has been made or an acceptable
				payment plan has been arranged. The regulation shall ensure that the person is
				notified in writing and given an opportunity to respond before the person is
				required to cease the
				activity.
						.
			304.Additional
			 resources
				(a)In
			 generalThe Secretary shall
			 increase the personnel of the Pipeline and Hazardous Materials Safety
			 Administration by a total of 84 full-time employees to carry out the hazardous
			 material safety program and the administration of that program, of
			 which—
					(1)24 employees shall
			 be added in fiscal year 2010;
					(2)40 employees shall be added in fiscal year
			 2011; and
					(3)20 employees shall be added in fiscal year
			 2012.
					(b)FunctionsIn
			 increasing the number of employees pursuant to subsection (a), the Secretary
			 shall focus on hiring employees to—
					(1)conduct data
			 collection, analysis, and reporting;
					(2)develop,
			 implement, and update information technology utilized by the Pipeline and
			 Hazardous Materials Safety Administration;
					(3)implement the
			 requirements of section 5117 of title 49, United States Code;
					(4)conduct routine
			 inspections and audits of persons who transport, cause to be transported, or
			 offer for transportation hazardous material;
					(5)support hazardous
			 material enforcement activities of the Pipeline and Hazardous Materials Safety
			 Administration, including training of hazardous material enforcement personnel;
			 and
					(6)support the
			 overall hazardous material safety mission of the Pipeline and Hazardous
			 Materials Safety Administration.
					(c)Specific
			 dutiesOf the number of additional full-time employees added each
			 fiscal year by subsection (a), not less than 10 of such employees each fiscal
			 year shall be assigned to perform the function described in subsection
			 (b)(4).
				IVMiscellaneous
			401.Special
			 permits, approvals, and exclusions
				(a)In
			 generalSection 5117 is
			 amended to read as follows:
					
						5117.Special
				permits, approvals, and exclusions
							(a)Authority To
				Issue Special Permits
								(1)ConditionsAs provided under procedures prescribed by
				regulation, the Secretary may issue, modify, or terminate a special permit
				authorizing a variance from this chapter or a regulation prescribed under
				section 5103(b), 5104, 5110, or 5112 to a person performing a function
				regulated by the Secretary under section 5103(b)(1) in a way that achieves a
				safety level—
									(A)at least equal to
				the safety level required under this chapter; or
									(B)consistent with
				the public interest and this chapter, if a required safety level does not
				exist.
									(2)Findings
				required
									(A)In
				generalPrior to issuing,
				renewing, or modifying a special permit or granting party status to a special
				permit, the Secretary shall determine that the person is fit, willing, and able
				to conduct the activity authorized by such permit in a manner that achieves the
				level of safety required under paragraph (1).
									(B)ConsiderationsIn making the determination under
				subparagraph (A), the Secretary shall consider the person’s safety history
				(including prior compliance history), accident and incident history, and any
				other information the Secretary considers appropriate to make such a
				determination.
									(3)Effective
				periodA special permit
				issued under this section shall be effective for an initial period of not more
				than 2 years and may be renewed by the Secretary upon application for
				successive periods of not more than 4 years each or, in the case of a special
				permit relating to section 5112, for an additional period of not more than 2
				years.
								(b)Applications
								(1)Required
				documentationWhen applying
				for a special permit or renewal or modification of a special permit or
				requesting party status to a special permit under this section, the Secretary
				shall require the person to submit an application that contains, at a minimum,
				a detailed description of the person’s request, a listing of the person’s
				facilities and addresses where the special permit will be utilized, a safety
				analysis prescribed by the Secretary that justifies the special permit,
				documentation to support the safety analysis, and, if applicable, verification
				of registration as required by section 5108.
								(2)Public
				noticeThe Secretary shall
				publish in the Federal Register notice that an application for a special permit
				has been filed and shall provide the public an opportunity to inspect and
				comment on the application.
								(3)Savings
				clauseThis subsection does not require the release of
				information protected by law from public disclosure.
								(c)Coordination
				with Modal Contact Officials
								(1)In
				generalIn evaluating applications under subsection (b) and
				making the findings and determinations under subsections (a), (e), and (h), the
				Administrator of the Pipeline and Hazardous Materials Safety Administration
				shall consult and coordinate with the modal contact official responsible for
				the mode of transportation that will be utilized under a special permit or
				approval prior to issuing, modifying, or renewing the special permit, granting
				party status to the special permit, or issuing or renewing the approval.
								(2)Dispute
				resolutionThe Secretary
				shall develop a procedure for resolving a dispute between the Administrator and
				a modal contact official to ensure that any concern raised by such official is
				appropriately addressed and resolved.
								(3)Modal contact
				official definedIn this section, the term modal contact
				official means—
									(A)the Administrator of the Federal Aviation
				Administration;
									(B)the Administrator of the Federal Motor
				Carrier Safety Administration;
									(C)the Administrator of the Federal Railroad
				Administration; or
									(D)the Commandant of
				the Coast Guard.
									(d)Applications To
				be dealt with promptlyThe
				Secretary shall issue, modify, renew, or grant party status to a special permit
				for which a request was filed in accordance with this section, or deny such
				issuance, modification, renewal, or grant, on or before the last day of the
				180-day period beginning on the first day of the month following the date of
				the filing of such request, or the Secretary shall publish a statement in the
				Federal Register of the reason why the Secretary’s decision on the special
				permit is delayed, along with an estimate of the additional time necessary
				before the decision is made.
							(e)Emergency
				processing of special permits
								(1)Findings
				requiredThe Secretary may grant a request for emergency
				processing of a special permit only if the Secretary finds—
									(A)it is necessary
				for immediate national security purposes;
									(B)that processing on
				a routine basis under this section would result in significant injury to
				persons or property; or
									(C)it is necessary to
				prevent significant economic loss that could not be prevented if the
				application were processed on a routine basis.
									(2)Waiver of
				fitness testThe Secretary
				may waive the requirement under subsection (a)(2) for a request for which the
				Secretary makes a finding under paragraph (1)(A) or (1)(B).
								(3)NotificationNot later than 90 days after the date of
				issuance of a special permit under this subsection, the Secretary shall publish
				in the Federal Register a notice of issuance with a statement of the basis for
				the finding of emergency and the scope and duration of the special
				permit.
								(4)Effective
				periodA special permit issued under this subsection shall be
				effective for a period of not to exceed 30 days.
								(f)Exclusions
								(1)In
				generalThe Secretary shall
				exclude, in any part, from this chapter and regulations prescribed under this
				chapter—
									(A)a public vessel
				(as defined in section 2101 of title 46);
									(B)a vessel exempted
				under section 3702 of title 46 or from chapter 37 of title 46; and
									(C)a vessel to the
				extent it is regulated under the Ports and Waterways Safety Act of 1972 (33
				U.S.C. 1221 et seq.).
									(2)FirearmsThis
				chapter and regulations prescribed under this chapter do not prohibit—
									(A)or regulate
				transportation of a firearm (as defined in section 232 of title 18), or
				ammunition for a firearm, by an individual for personal use; or
									(B)transportation of
				a firearm or ammunition in commerce.
									(g)Limitation on
				AuthorityUnless the
				Secretary decides that an emergency exists, a special permit or renewal granted
				under this section is the only way a person subject to this chapter may be
				granted a variance from this chapter.
							(h)Approvals
								(1)Findings
				required
									(A)In
				generalPrior to issuing an approval or granting renewal of an
				approval pursuant to part 107 of title 49, Code of Federal Regulations, the
				Secretary shall determine that the person is fit, willing, and able to conduct
				the activity authorized by the approval in a manner that achieves the level of
				safety required under subsection (a)(1).
									(B)ConsiderationsIn
				making the determination under subparagraph (A), the Secretary shall consider
				the person’s safety history (including prior compliance history), accident and
				incident history, and any other information the Secretary considers appropriate
				to make such a determination.
									(2)Public
				noticeThe Secretary shall
				publish in the Federal Register notice that an application for an approval or
				renewal of an approval has been filed and shall give the public an opportunity
				to inspect and comment on the application prior to issuance.
								(3)Savings
				clauseThis subsection does not require the release of
				information protected by law from public disclosure.
								(i)NoncomplianceThe
				Secretary shall immediately modify, suspend, or terminate a special permit or
				approval if the Secretary finds that the person who was granted such special
				permit or approval has violated such special permit or approval or the
				regulations issued under this chapter in a manner demonstrating that the person
				is not fit to conduct the activity authorized by the special permit or
				approval.
							(j)ProceduresNot
				later than 120 days after the date of enactment of this subsection, the
				Secretary shall—
								(1)develop and
				implement written standard operating procedures to support administration of
				the special permit and approval programs;
								(2)update such
				procedures periodically; and
								(3)make such
				procedures available to the public on the Department of Transportation’s
				Internet Web site.
								(k)Fees
								(1)AuthorizationThe
				Secretary shall establish a reasonable fee for processing applications for, and
				ensuring compliance with the terms of, special permits and approvals.
								(2)Limitation on
				collectionNo fee may be collected under this subsection unless
				the expenditure of the fee to pay the costs of activities and services for
				which the fee is imposed is provided for in advance in an appropriations
				Act.
								(3)Fees credited as
				offsetting collections
									(A)In
				generalNotwithstanding
				section 3302 of title 31, any fee authorized to be collected under this
				subsection shall—
										(i)be
				credited as offsetting collections to the account that finances the activities
				and services for which the fee is imposed;
										(ii)be available for
				expenditure only to pay the costs of activities and services for which the fee
				is imposed; and
										(iii)remain available
				until expended.
										(4)RegulationsNot
				later than 12 months after the date of enactment of this subsection, the
				Secretary, after providing notice and an opportunity for public comment, shall
				issue regulations to implement this
				subsection.
								.
				(b)Rulemaking
			 requiredNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall complete all actions necessary to adopt a
			 regulation to define the term public interest for the purposes of
			 section 5117(a)(1)(B) of title 49, United States Code.
				(c)Clerical
			 amendmentThe analysis for chapter 51 is amended by striking the
			 item relating to section 5117 and inserting the following:
					
						
							5117. Special permits, approvals, and
				exclusions.
						
						.
				402.Uniform
			 hazardous material State registration and permit program
				(a)Uniform forms
			 and proceduresSection 5119 is amended to read as follows:
					
						5119.Uniform
				hazardous material State registration and permit program
							(a)Establishment
				and conduct
								(1)In
				generalThe Secretary shall
				establish and carry out a program to develop uniform forms and procedures for
				States to register, and issue permits to, persons who transport, or cause to be
				transported, hazardous material by motor vehicle in accordance with this
				chapter and the regulations issued to carry out this chapter.
								(2)Consideration of
				existing state alliance programIn establishing the program under this
				subsection, the Secretary shall consider the program of uniform forms and
				procedures for registering and issuing permits to persons who transport, or
				cause to be transported, hazardous material by motor vehicle developed by the
				alliance of States known as the Alliance for Uniform Hazmat
				Transportation Procedures.
								(b)RegulationsNot later than 6 years after the date of
				enactment of the Hazardous Material Transportation Safety Act of 2009, the
				Secretary shall issue regulations to carry out this section.
							(c)Financial and
				technical assistance and support
								(1)In
				generalThe Secretary may provide planning and transition
				assistance to States in order to encourage State adoption of the program
				established by the Secretary under this section.
								(2)Use of
				fundsAssistance awarded to a State under this subsection may be
				used only to assist the State in transitioning the existing registration and
				permitting programs of the State to the program established under this
				section.
								(d)Related
				expensesFor purposes of section 5125(f)(1), expenses related to
				transporting hazardous material may include costs incurred in implementing and
				administering the program established by the Secretary under this section,
				including costs of establishing or modifying forms, procedures, and
				systems.
							(e)Transition of
				state programsBeginning on the effective date of the regulations
				issued to carry out this section, a State may enforce registration and
				permitting requirements for motor carriers that transport hazardous material in
				commerce only in accordance with the program established by the Secretary under
				this section.
							(f)LimitationNothing
				in this section or the regulations issued by the Secretary to carry out this
				section shall limit the amount of a fee a State may impose or collect for
				registering and issuing permits to persons who transport, or cause to be
				transported, hazardous material by motor vehicle.
							(g)Authorization of
				appropriationsOf the amounts
				made available by section 31104(i) of title 49, United States Code, a total of
				$1,000,000 shall be available to carry out subsection
				(b).
							.
				(b)Clerical
			 amendmentThe analysis for chapter 51 is amended by striking the
			 item relating to section 5119 and inserting the following:
					
						
							5119. Uniform hazardous material State
				registration and permit
				program.
						
						.
				403.Regular
			 reporting on use of feesSection 5125(f)(2) is amended by striking
			 , upon the Secretary’s request, and inserting
			 biennially.
			404.Implementation
			 of the hazardous material safety permit program
				(a)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall conduct a study, and transmit to the Committee on Transportation
			 and Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report, on the
			 implementation of the hazardous material safety permit program under section
			 5109 of title 49, United States Code.
				(b)Matters To be
			 reviewedIn conducting the study, the Comptroller General shall
			 review, at a minimum—
					(1)the list of
			 hazardous materials requiring a safety permit;
					(2)the number of
			 permits that have been issued, denied, revoked, or suspended since inception of
			 the program and the number of commercial motor carriers that have never had a
			 permit denied, revoked, or suspended since inception of the program;
					(3)the reasons for
			 such denials, revocations, or suspensions;
					(4)the criteria used
			 by the Federal Motor Carrier Safety Administration to determine whether a
			 hazardous material safety permit issued by a State is equivalent to the Federal
			 permit; and
					(5)the Secretary’s
			 actions to improve the permit application process.
					(c)RecommendationsThe
			 Comptroller General shall include in the report any recommendations the
			 Comptroller General has for improving the hazardous material safety permit
			 program.
				(d)Technical
			 correctionSection 5109(b)(1) is amended by striking a
			 class A or B explosive and inserting a Division 1.1, 1.2, or 1.3
			 explosive.
				405.Authorization
			 of appropriationsSection 5129
			 (as redesignated by section 104 of this Act) is amended to read as
			 follows:
				
					5129.Authorization
				of appropriations
						(a)In
				generalIn order to carry out
				this chapter (except sections 5107(e), 5108(g)(2), 5113, 5115, 5116, and 5119),
				the following amounts are authorized to be appropriated to the
				Secretary:
							(1)For fiscal year 2010, $39,800,000.
							(2)For fiscal year 2011, $51,296,000.
							(3)For fiscal year 2012, $58,641,920.
							(4)For fiscal year 2013, $61,414,758.
							(5)For fiscal year 2014, $62,643,054.
							(b)Hazardous
				Materials Emergency Preparedness FundThere shall be available to the Secretary,
				from the account established pursuant to section 5116(i), for each of fiscal
				years 2010 through 2014 the following:
							(1)To carry out
				section 5115, $198,000.
							(2)To carry out
				sections 5116(a) and 5116(b), $21,800,000, except that no less than $13,650,000
				shall be available to carry out section 5116(b).
							(3)To carry out
				section 5116(f), $150,000.
							(4)To publish and
				distribute the Emergency Response Guidebook under section 5116(i)(3),
				$625,000.
							(5)To carry out
				section 5116(j), $1,000,000.
							(c)Hazmat Training
				GrantsThere shall be
				available to the Secretary, from the account established pursuant to section
				5116(i), to carry out section 5107(e) $4,000,000 for each of fiscal years 2010
				through 2014.
						(d)Credits to
				appropriationsThe Secretary
				may credit to any appropriation to carry out this chapter an amount received
				from a State, Indian tribe, or other public authority or private entity for
				expenses the Secretary incurs in providing training to the State, authority, or
				entity.
						(e)Availability of
				amountsAmounts made
				available by or under this section shall remain available until
				expended.
						.
			
